Citation Nr: 0934758	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-32 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
recognized active service from September 1941 to September 
1942 and from February 1945 to May 1945, and was a prisoner 
of war (POW) of the Imperial Japanese forces from April 1942 
to September 1942.  The Veteran died in December 1996.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Manila RO.  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 1996; the causes of death 
listed on his death certificate are pneumonia and septicemia.

2.  Pneumonia and/or septicemia were not manifested in 
service, and are not shown to have been related to the 
Veteran's service.

3.  At the time of the Veteran's death, his only service-
connected disability was malaria, which was rated 0 percent 
(and was not shown be to be active or symptomatic). 

4.  A service-connected disability did not cause or 
contribute to cause the Veteran's death. 




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice in a claim for dependency and indemnity 
compensation (DIC) claims must include: (1) a statement of 
the conditions, if any, for which a Veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected claim; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected

A January 2008 letter (and a February 2009 letter in greater 
detail) provided the appellant the type of notice that is 
required in a claim for DIC under Hupp.  She was specifically 
advised that at the time of his death, the Veteran's only 
service connected disability was malaria which was rated 0 
percent, and that to establish service connection for the 
cause of death, she would have to show that the service 
connected disability caused or contributed to cause death.  
The 2009 letter specifically advised her how to substantiate 
her claim based on a disability that was not service 
connected.  A March 2009 supplemental statement of the case 
readjudicated the matter (curing any earlier notice defect).  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) .  While she was not advised of the 
criteria governing effective dates of awards, such defect is 
not prejudicial as service connection for the cause of the 
Veteran's death is being denied.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records (of the Veteran's terminal hospitalization) have been 
secured.  The appellant has not identified any pertinent 
evidence that is outstanding and has indicated on several 
occasions that she has no further information or evidence to 
submit.  The Board has considered whether a VA medical 
opinion is necessary, and finds that because there is no 
evidence that the listed causes of the Veteran's death were 
manifested in service, or suggesting they might be related to 
service, and because there is no evidence suggesting that the 
Veteran's only service connected disability, malaria, was 
active, or might have contributed to cause the Veteran's 
death (and no evidence that the Veteran had a disability 
specific as to former POWs manifest to a compensable degree, 
a medical nexus opinion is not necessary.  38 C.F.R. 
§ 3.159(c)(4).  VA's duty to assist is met.  

B.  Factual Background

The appellant's argument, in essence is that service 
connection for the cause of the Veteran's death is warranted 
because he was a POW (by inference she alleges that the 
causes of the Veteran's death are related to his POW 
experience).  The Veteran's death certificate lists two 
causes of death: pneumonia and septicemia.  At the time of 
the Veteran's death, his only service connected disability 
was malaria, rated 0 percent.  

The Veteran's STRs show that malaria was diagnosed and 
treated in service.  The STRs contain no mention of 
complaints, treatment or diagnosis as to either pneumonia or 
septicemia.

In September 1991 the Veteran filed a claim of service 
connection for, among other things, neuropsychiatric 
disorder, malnutrition, irritable bowel syndrome, post-
traumatic osteoarthritis, helminthiasis, dysentery, beriberi 
with peripheral neuropathy, avitaminosis, peptic ulcer, 
malaria, and heart disease.  [Notably, most of these are 
conditions for which presumptive service connection is 
warranted for former POWs under 38 U.S.C.A. § 1112(b); 
38 C.F.R. §§ 3.307 and 3.309(c).]  A June 1992 VA examination 
found no evidence that the Veteran had a neuropsychiatric 
disorder, post-traumatic osteoarthritis, helminthiasis, 
dysentery, beriberi with peripheral neuropathy, avitaminosis, 
peptic ulcer, or heart disease.  Malnutrition and irritable 
bowel syndrome were found but were not present to a degree of 
at least 10 percent disabling; hence, service connection was 
not warranted under 38 C.F.R. § 3.309.  An August 1992 rating 
decision granted service connection for malaria, rated 0 
percent (because not symptomatic).

In September 1993, the Veteran filed an informal claim 
seeking service connection for pneumonia and submitted a 
medical certificate which stated that he was hospitalized for 
such for 3 days in July 1993.  An unappealed December 1993 
rating decision denied service connection for pneumonia. 

December 1996 hospital records show that the Veteran was 
admitted with diagnoses of hypotension, septicemia, and 
pneumonia.  It was noted that his condition began one week 
prior to admission as a soft productive cough with yellowish-
green mucus, accompanied by difficulty breathing in the 
supine position.  Prior to admission, his symptoms included 
loss of consciousness after taking Zolpidem, cold clammy 
perspiration, and hypersalivation.  He died in the hospital a 
few hours after admission; his cause of death is listed in 
hospital records as septicemia secondary to pneumonia.  

In correspondence of May 2008, the appellant asserted that 
her claim should be adjudicated within the context of the 
Veteran being a former POW and having spent almost five 
months suffering from malaria, beriberi, and swelling of the 
lower extremities.  She asserted that septicemia and 
pneumonia are similar to the diseases for which former POWs 
can establish service connection under 38 C.F.R. § 3.309.  In 
subsequent correspondence received March 2009, she asserted 
that pneumonia is encompassed by " new provisions of 
38 C.F.R. § 3.309(a)".  

C.  Legal Criteria and Analysis

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a former POW, any of the anxiety states; dysthymic 
disorder (or depressive neurosis); organic residuals of 
frostbite, if it is determined that the Veteran was interned 
in climatic conditions consistent with the occurrence of 
frostbite; post-traumatic osteoarthritis; atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia); and stroke and its complications shall be 
service connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service.  In addition, for a 
former POW who was interned or detained for not less than 30 
days, avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; irritable bowel 
syndrome; peptic ulcer disease; peripheral neuropathy except 
where directly related to infectious causes; and cirrhosis of 
the liver shall be service connected if manifest to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service.  See 38 C.F.R. §§ 3.307, 3.309(c).  

Minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to contribute to death primarily due to 
unrelated disability.  In the same category would be service-
connected disease or injuries of any evaluation but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  38 C.F.R. § 3.312(c)(2).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

There is no evidence that either of the Veteran's listed 
causes of his death was manifested in service.  Consequently, 
service connection for the causes of death on the basis that 
they became manifest in service and persisted is not 
warranted.  

The appellant proposes theories of entitlement under both 
38 C.F.R. § 3.309(a)(i.e., that the cause of death was a 
chronic disease which warrants service connection on a 
presumptive basis) and under 38 C.F.R. § 3.309(c)(on the 
basis that a cause of death warrants presumptive service 
connection as a disease specific as to former POWs).   
Significantly, pneumonia and septicemia are not listed in 
either 38 C.F.R. § 3.309(a) or in 38 C.F.R. § 3.309(c); 
hence, service connection for the death-causing diseases 
under these presumptive provisions is not warranted.  

Furthermore, there is no competent (medical) evidence that 
pneumonia or septicemia might somehow otherwise be related to 
the Veteran's service, so as to warrant service connection 
under 38 C.F.R. § 3.303(d)(as a disease initially diagnosed 
after service shown to be related to service).  While the 
appellant argues that they are related to the Veteran's POW 
experience, she has submitted no competent evidence 
suggesting that may be so.  Her opinion in this matter is not 
competent evidence, as she is a layperson, and the etiologies 
of pneumonia and or septicemia are medical questions .  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

While the appellant argues that the Veteran had such 
disabilities as beriberi and malnutrition (which are diseases 
specific to former POWs), and that they were factors in 
causing the Veteran's death, she has not submitted (or 
identified for VA to secure) any competent (evidence) 
supporting either that the Veteran had such disabilities at 
the time of death, or that they were factors in causing, or 
contributing to cause his death,  These likewise are medical 
question beyond the realm of lay expertise.  See Espiritu, 2 
Vet. App.at 494.  

Consequently, service connection for the cause of the 
Veteran's death on the basis that the primary (listed) causes 
of death were incurred or aggravated in service (and service-
connected) is not warranted.  

There remains for consideration the matter of whether service 
connection for the cause of the Veteran's death is warranted 
on the basis that his only service connected disability 
(malaria) contributed to cause his death.  See 38 C.F.R. 
§ 3.312(c)(2).  In that regard it is noteworthy that there is 
no competent (medical) evidence presented showing or 
suggesting that the Veteran's malaria has been 
active/symptomatic postservice.  Consequently, the factual 
evidence of record indicates that the malaria has been 
static, quiescent, and does not affect a vital organ.  Under 
these circumstances, it cannot be found that the malaria 
contributed to cause the Veteran's death.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the Veteran's death.  The 
benefits of the doubt rule does not apply, and the claim must 
be denied.



ORDER

Service connection for the cause of the Veteran's death is 
denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


